ORDER

PER CURIAM.
Marvin Davis appeals the judgment on his conviction for one count of attempted first degree robbery under sections 564.011 and 569.020 RSMo 2000.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Supreme Court Rule 30.25(b).